Douglas, J.,
dissenting. I must respectfully dissent from the opinion of the majority.
Initially, I think it is important to set forth the facts and circumstances, conspicuously absent from the majority opinion, which led to the arrest and subsequent conviction of appellant.
The Reno Hotel, where the victim was murdered, serves primarily as a rendezvous point for prostitutes and their customers and those involved in illicit love affairs. Other than the owner, his family or hotel workers, only couples are permitted admittance to the hotel. It is not possible to enter the building unless “buzzed in” by the clerk. The hotel parking lot is situated to the side of the building, and the main entrance, used by patrons, is located on that same side. The double doors on the front of the hotel facing the street are not used and are kept locked.
On the day she was murdered, Eunice Graster was scheduled to work from 7:00 a.m. until 3:00 p.m. At about 9:25 a.m. that day, the victim’s husband and two children stopped by the hotel on the way to a 10:00 a.m. appointment at the office of the W.I.C. program, a program funded by the federal government to supply nutritional foods to people who have nutritional or physical needs. Mr. Graster and the children visited for about fifteen minutes, during which visit, appellant was “buzzed” into the front door by the victim. Mrs. Graster admitted appellant to the hotel although he was unescorted, saying, “Here comes Gary.” Appellant went into a nearby room and Mr. Graster and the children left.
Upon his timely arrival at the W.I.C. office, Mr. Graster realized he did not have an identification card and attempted to call his wife at the *101hotel. He received no answer. Mr. Graster was informed by W.I.C. officials that the card was unnecessary, but because he had not been able to reach his wife, he tried calling her again. This second effort was also unsuccessful as was a third call, attempted after Mr. Graster returned home.
Appellant’s aunt, Vera Lundy, a maid at the hotel, arrived for work at a few minutes past 10:00 a.m. on the day of the murder. She tried to get into the hotel at the main entrance, but no one was in the office to permit her entry. After pounding on the door and shouting for Mrs. Graster, Lundy went to the back door and attempted to get in. There, too, she was unsuccessful. Lundy walked to the front of the hotel where she saw the front doors unbolted and standing open. Appellant was coming down the front steps. Lundy testified that she asked appellant if he had been in the hotel and that he answered, “No.” When she asked appellant to go inside the hotel with her to help her find Mrs. Graster, appellant refused saying that he did not want to be blamed “for nothing that happened in that hotel.”
On the morning of the murder, an unmarked police car was parked outside the hotel. Inside the vehicle were three police detectives; there also was a prostitute who had been arrested that morning. Two of the officers testified at the trial that the hotel was under surveillance. During this watch, both officers testified that they observed appellant coming across the front lawn of the hotel with a yellow envelope in his hand. The envelope was the kind in which the hotel’s cash receipts were kept. The police observed appellant’s brief conversation with Lundy, and watched appellant walk away. Shortly after, the police officers left the scene.
The conversation between appellant and Lundy was also observed by John Williams, a paver hired to resurface the hotel parking lot. Williams testified that he saw appellant walking along the sidewalk but saw nothing in his hand. Other witnesses testified as to appellant’s whereabouts, activities, actions and conversations on the day of the murder.
Shortly after the murder, a warrant was issued for appellant’s arrest. Appellant was charged with aggravated murder with specifications that the aggravated murder was committed while appellant was committing or attempting to commit or fleeing immediately after committing or attempting to commit aggravated robbery and that during the course of committing these crimes, appellant had a firearm on or about his person or under his control, all in violation of R.C. 2903.01, 2929.04 and 2929.71. Appellant, in a second count, was also charged with aggravated robbery, a violation of R.C. 2911.01. On May 3, 1983, appellant, having learned of the warrant, turned himself in to the police. After trial, the jury, on October 13, 1983, returned its verdict of guilty on all counts.
Initially it must be noted that appellant himself has never taken direct exception to his conviction and sentence based upon the nature or sufficiency of the evidence. Appellant presents to this court eight propositions of law—none of which raises the question as to the weight or sufficiency of *102the evidence. Proposition of Law No. I deals with ineffective assistance of counsel in the penalty stage. Proposition No. II relates to the propriety (or impropriety) of the trial judge in submitting to the jury an offense, as an aggravating circumstance, that is not among those offenses listed in Ohio’s capital offense law.'Proposition No. Ill deals with the prosecutor’s argument in the penalty stage. Proposition No. IV deals with the charge of the trial court during the sentencing phase. Proposition No. V raises a constitutional question as to meaningful review of the appropriateness of the sentence of death. Proposition No. VI concerns the court’s instruction in the penalty stage. Proposition No. VII deals with the same issue raised in Proposition No. II. Proposition No. VIII questions the constitutionality of the law on the basis that it creates “a mandatory sentencing factor.” Thus, none of the issues presented to us by appellant questions the quantity or quality of the evidence presented against him at trial.
Additionally, pursuant to statute and as a matter of general policy, this court’s review in criminal cases does not include a reweighing of the evidence.9 However, in reaching its decision, the majority has undertaken a reweighing of the evidence, and in light of its circumstantial nature has decided to give the appellant a second bite at the apple. Relying, in part, upon appellant’s misapplications of the law relevant to this case,10 the ma*103jority has acquiesced to appellant’s protests of “ineffective assistance of counsel.” Regrettably, the majority has failed to consider that despite the nature of the evidence, it weaves a web around appellant which includes motive, opportunity and an insider’s familiarity with the layout and operation of the hotel. While the evidence was circumstantial in nature, both the jury and the trial judge saw all of it, heard all the testimony and witnessed the demeanor of all the persons present and testifying at the trial. Despite the nature of the evidence, it was sufficient to convince both the jury and the judge, in their separate and independent reviews, that appellant was guilty as charged. However unsettling it may be to uphold a conviction and death penalty based upon circumstantial evidence, there is simply no sound legal basis upon which to overrule both the trial and appellate courts’ decisions.
The majority focuses first upon what it characterizes as a “failure of defense counsel to conduct any investigation into appellant’s background for purposes of obtaining evidence in mitigation, and their [presumably] resulting failure to present any such evidence at the penalty stage of the proceeding.” (Emphasis added.) Stated another way, appellant maintains, *104and the majority accepts, the proposition that the fact no mitigating evidence was presented to the jury demonstrates that appellant’s counsel failed to investigate or prepare for the mitigation phase of this trial. The majority’s discussion of this issue suggests that when the penalty phase of a capital case occurs very shortly after the guilt phase, and wherein no mitigating evidence is presented, prima facie a scenario is presented which depicts “* * * [a] complete lack of preparation and zeal on the part of defense counsel regarding the question of whether their client should live or die, [and] compels the conclusion that * * * [an] appellant * * * [is thereby] deprived of any effective, meaningful assistance from his counsel at this obviously critical stage of the proceedings.” (Emphasis added.)
The Supreme Court, in Strickland v. Washington (1984), 466 U.S. 668, 687, set forth the current two-part test for effective assistance of counsel,11 and among other things, defined counsel’s duty to prepare and conduct investigations for trial. As noted by the majority, the Supreme Court stated that the duty of defense counsel is:
“* * * [T]o make reasonable investigations or to make a reasonable decision that makes particular investigations unnecessary.” Id. at 691.
However, the majority herein conveniently omits the further teachings of the Strickland court wherein the court also stated:
“* * * In any ineffectiveness case, a particular decision not to investigate must be directly assessed for reasonableness in all the circumstances, applying a heavy measure of deference to counsel’s judgments.” Id.
“* * * [A] court deciding an actual ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct on the facts of the particular case, viewed as of the time of counsel’s conduct. A convicted defendant making a claim of ineffective assistance must identify the acts or omissions of counsel that are alleged not to have been the result of reasonable professional judgment. The court must then determine whether, in light of all the circumstances, the identified acts or omissions were outside the wide range of professionally competent assistance. In making that determination, the court should keep in mind that counsel’s function, as elaborated in prevailing professional norms, is to make the adversarial testing process work in the particular case. At the same time, the court should recognize that counsel is strongly presumed to have *105rendered adequate assistance and made all significant decisions in the exercise of reasonable professional judgment.” Id. at 690.
Thus, in light of Strickland, supra, the equation drawn by the majority, to wit: no mitigating evidence equates to ineffective assistance, is impermissible without a careful look at the facts and circumstances in the case sub judice against which an assessment of the reasonableness of counsel’s “failure” must be viewed.
Defendant was indicted on May 4, 1983. He did not come to trial until October 3, 1983, some five months later. As part of the pretrial process, the trial court appointed counsel; appointed an investigator at state expense; granted appellant’s motion for a competency examination pursuant to R.C. 2945.37, 2945.371 and 2945.39; granted appellant’s requests for change of counsel and appointed a new attorney of-record specifically chosen by appellant; and ruled upon at least six other motions including appellant’s motion for discovery of any exculpatory and mitigatory material pursuant to Crim. R. 16. Appellant’s Crim. R. 16 motion, filed May 17, 1983, specifically requested that the prosecutor provide:
“All evidence known, or which may become known, to the prosecuting attorney, favorable to the defendant and material either to guilt or punishment * * *.” (Emphasis added.)
In effect, this means that prior to trial, defense counsel must be presumed to have had in their possession background and trial information obtained from an investigator, a psychiatric report, the prosecutor, the defendant and members of the defendant’s family who were also clients of attorney Farris Williams. To state then, as does the majority, that defense counsel gathered no evidence to present in mitigation, is clearly inaccurate. There is certainly no requirement that the collection of mitigatory evidence take place only after the guilt phase of the trial. On the contrary, it seems more likely that a well-prepared attorney would provide for the eventuality of a guilty verdict even as the guilt phase of the trial is in progress. Additionally, in this case, the Strickland court’s analysis at 691 is particularly enlightening. The court stated:
“The reasonableness of counsel’s actions may be determined or substantially influenced by the defendant’s own statements or actions. * * * [W]hen the facts that support a certain potential line of defense are generally known to counsel because of what the defendant has said, the need for further investigation may be considerably diminished or eliminated altogether. * * *”
Likewise, counsel's knowledge of the background and history of the defendant, as it relates to the guilt or sentencing phase of the trial, influences counsel’s decisions regarding when, whether or what investigations are needed. In a letter written to the trial judge requesting appointment of new counsel, appellant stated:
“This Letter Is to my judge asking that you change my Lawer whom i no longer want to handle my case for many reason this case is so impor*106tant i need to have some one i feel is going to do the best job he can for me. Some one who knows me and belives in me and this person i trust with my Life is Farris Williams * * * he has been my lawer for over four years and he will take my case if he is allowed to do so * * 12 (Emphasis added.)
A quite reasonable assumption based on appellant’s letter is that attorney Williams was very familiar with appellant’s background and could make an informed decision as to whether there was relevant or helpful evidence to present in mitigation.
Appellant failed to inform this court about what mitigation evidence could have been presented and was not, and the facts point more clearly to the possibility that defense counsel simply thought that the best strategy was to proceed as they did, with only appellant’s unsworn statement. Perhaps this was not the best strategy, but as noted by the Strickland court at 689:
“* * * A fair assessment of attorney performance requires that every effort be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at the time. Because of the difficulties inherent in making the evaluation, a court must indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable professional assistance; that is, the defendant must overcome the presumption that, under the circumstances, the challenged action ‘might be considered sound trial strategy.’ * * *” (Citation omitted.) See, also, State v. Clayton (1980), 62 Ohio St. 2d 45, 49 [16 O.O.3d 35], where this court, quoting State v. Lytle (1976), 48 Ohio St. 2d 391, 396 [2 O.O.3d 495], stated:
“ ‘We deem it misleading to decide an issue of competency by using, as a measuring rod, only those criteria defined as the best available practices in the defense field.’ ” (Emphasis deleted.)
In summary, the facts simply do not support the majority’s holding that defense counsel’s failure to conduct other investigations, specifically just prior to the sentencing trial, and their failure to present mitigation testimony other than appellant’s statement, per se constitute ineffective assistance of counsel.
The majority next accepts appellant’s contention that he was denied a fair trial when his counsel failed to object to, or prevent the submission to the jury of, a non-statutory aggravating circumstance as a basis for the death penalty.
Appellant is correct in stating that the second specification to count one of the indictment, to wit: “* * * that the offender Gary Johnson had a firearm on or about his person or under his control while committing the offense charged * * should not have been submitted to the jury as an *107aggravating factor which subjects the appellant to the death penalty. Clearly, pursuant to R.C. 2929.04, this is not one of the seven enumerated factors.
However, as stated by the appellate court, consideration of a non-statutory aggravating factor does not warrant reversal of the death penalty in this case.
Appellant’s reliance on Zant v. Stephens (1983), 462 U.S. 862, is clearly misplaced. In upholding the death penalty in Zant, the Supreme Court stated at 881-883:
“One rule derived from the Stromberg [v. California (1931), 283 U.S. 359] case is that a general verdict must be set aside if the jury was instructed that it could rely on any of two or more independent grounds, and one of those grounds is insufficient, because the verdict may have rested exclusively on the insufficient ground. * * *
“The second rule derived from the Stromberg case is illustrated by Thomas v. Collins, 323 U.S. 516, 528-529 * * * and Street v. New York, 394 U.S. 576 * * *.
“The court’s opinion in Street explained:
“ ‘We take the rationale of Thomas to be that when a single-count indictment or information charges the commission of a crime by virtue of the defendant’s having done both a constitutionally protected act and one which may be unprotected, and a guilty verdict ensues without elucidation, there is an unacceptable danger that the trier of fact will have regarded the two acts as “intertwined” and have rested the conviction on both together. * * * There is no comparable hazard when the indictment or information is in several counts and the conviction is explicitly declared to rest on findings of guilt on certain of these counts, for in such instances there is positive evidence that the trier of fact considered each count on its own merits and separately from the others.’ ” (Emphasis added.)
Additionally, the Zant court stated at 883, fn. 21:
“* * * [This] court has held that the single sentence may stand, even if one or more of the counts is invalid, as long as one of the counts is valid and the sentence is within the range authorized by law. See Claassen v. United States, 142 U.S. 140 (1891); Pinkerton v. United States, 328 U.S. 640 (1946); Barenblatt v. United States, 360 U.S. 109 (1959).”
Moreover, appellant’s argument is soundly defeated by the Supreme Court’s decision in Barclay v. Florida (1983), 463 U.S. 939. In Barclay, the Supreme Court specifically addressed the issue of whether Florida could constitutionally impose the death sentence when one of the aggravating circumstances relied upon in imposing death was not among those established by Florida statute. The Supreme Court affirmed the imposition of death noting first at 956:
“* * * In this case, as in Zant v. Stephens, 462 U.S., at 887-888, nothing in the United States Constitution prohibited the trial court from considering * * * [the non-statutory aggravating circumstances]. The trial *108judge did not consider any constitutionally protected behavior to be an aggravating circumstance. See id. at 884. And, again as in Zant, nothing in the Eighth Amendment or in Florida law prohibits the admission of * * * [the non-statutory aggravating circumstance].”
The Barclay court, interpreting Proffitt v. Florida (1976), 428 U.S. 242, then stated at 957, “* * * it is clear that the opinion saw no constitutional defect in a sentence based on both statutory and nonstatutory aggravating circumstances. * * *”
The death penalty statute in Florida is essentially the same as R.C. 2929.04 and the issue addressed in Barclay is substantially similar to the issue before this court. In the case sub judice, appellant was indicted on two separate counts with count one containing two specifications.
The jury was instructed to consider each count separately and render a verdict as to each. Additionally, the jury was instructed to consider the aggravating circumstances separately and to state its findings as to each “uninfluenced by your decision as to any other specification.” The jury did not return a general verdict but returned guilty verdicts as to each count and each specification to count one.
Further, unlike the trial judge in Barclay, the trial judge in this case imposed the death penalty only on the basis of the proper aggravating circumstance, after finding beyond a reasonable doubt that it outweighs any mitigating factors. The submission to the jury of a non-statutory aggravating circumstance neither denied appellant a fair trial nor did it violate his right to due process. Therefore, there is no requirement that the death penalty be set aside.
As to whether defense counsel’s failure to prevent the submission to the jury of this non-statutory aggravating factor requires this court to reverse the sentence and conviction, the holding in Strickland, supra, makes it clear that it does not. The Supreme Court stated at 687:
“A convicted defendant’s claim that counsel’s assistance was so defective as to require reversal of a conviction or death sentence has two components. First, the defendant must show that counsel’s performance was deficient. This requires showing that counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment. Second, the defendant must show that the deficient performance prejudiced the defense. This requires showing that counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable. Unless a defendant makes both showings, it cannot be said that the conviction or death sentence resulted from a breakdown in the adversary process that renders the result unreliable.” (Emphasis added.)
Even if counsel’s error is significant enough to meet the first prong of the Strickland test, appellant was not deprived of a fair trial thereby and the second prong of the test is not met.
Turning next to the guilt phase of the trial, the majority “* * * is con*109vinced that the trial court’s refusal to grant a [third] continuance deprived appellant of a fair trial.” The majority characterizes this refusal as an abuse of discretion because it did not “* * * allow appellant’s attorneys time to investigate the possibly vital facts surrounding the presence of two unidentified, unquestioned persons at the hotel at the time of the murder * * *.” (Emphasis added.) I strongly disagree with the majority and again point out that counsel in this case had five months to prepare for trial. During that time, they were assisted in their investigations by a private investigator. During that time, the trial date was reset three times, each rescheduling providing counsel with additional time. During that time, the state had, in its possession, the hotel registration card which evidenced the presence of the two unidentified guests, and which defense counsel characterized as “new evidence” in their request for a continuance. Again, during that time, defense counsel had the full cooperation of appellant’s father, who owned the hotel, who knew of the presence of the two guests in the hotel, and who, in fact, saw this couple check out during the police investigation on the day of the murder.
In opposing defense counsel’s motion for continuance on September 26, 1983, the prosecutor stated:
“The State of Ohio has formally responded to the defendant’s request for discovery, something that was filed prior to Mr. Williams’ [sic] entering the case, and the State of Ohio has stood ready and available up to today in fact for the defense attorneys to come in and examine any of the physical exhibits that the State of Ohio has within its possession and is prepared to use at trial.
“I have asked them to please get in touch with us and we would make those things available; take them over to the police department and let them examine anything that is over in the custody of the police department, and up to today’s date, that has not been done.
“There has been some mention about the card, a guest registration card, that came from the hotel in question, the scene of the crime, which the Court is now aware is owned by the defendant’s father.
“That card is one of those items that has been in the possession of the State and that they could have examined at any time. We finally made a copy of the card and provided that to him but, again, within the rules, they are allowed to inspect and make copies of anything that the State of Ohio has, and they made no effort to communicate that they would like to examine all of the physical pieces of evidence and when it could be mutually done. Mr. Dumas had been available at the convenience of counsel and we have not heard from them.” (Emphasis added.)
The Supreme Court noted in United States v. Cronic (1984), 466 U.S. 648, at 661, that:
“* * * [E]very refusal to postpone a criminal trial will not give rise to * * * [a presumption of ineffective assistance of counsel]. In Avery v. Alabama, 308 U.S. 444 (1940), counsel was appointed in a capital case only *110three days before trial, and the trial court denied counsel’s request for additional time to prepare. Nevertheless, the Court held that since evidence and witnesses were easily accessible to defense counsel, the circumstances did not make it unreasonable to expect that counsel could adequately prepare for trial during that period of time * * *.” (Emphasis added.)
Certainly it was not unreasonable for the trial court to expect that counsel in this case could adequately prepare for this trial during the five months they had to do so and that this continuance was not warranted under the circumstances.
In conclusion, I have one final worry. The majority seems to express its primary concern in this case with the alleged ineffective assistance of counsel in the penalty stage of the proceedings. Since no statutory ground, under R.C. 2929.06, can be found to set aside the sentence of death, the majority has, instead, elected to throw out appellant’s conviction in order to resolve the perceived problem. In doing so, it seems that this court is retrying the issues of fact rather than confining itself to a determination of whether there was sufficient evidence to have warranted the submission of the case to the jury and whether there was sufficient substantial evidence to support the verdict rendered.
If the majority really feels that there was insufficient evidence presented by the prosecution and the case against appellant was not made, then the majority should order the appellant discharged and save the people of Ohio, the trial and appellate judges and the appellant and his lawyers the time, cost and expense of arguing the motion for dismissal on double jeopardy grounds, which is sure to come. In remanding “to the trial court for further proceedings consistent with this opinion, ” the question will immediately arise in the minds of the trial court, the prosecutor and the defense attorneys herein as to what this court intends be done with appellant and this case.
For me, that question is clear from the record before us. I would affirm the verdict of the jury, the judgment of the trial court and that of the court of appeals. Accordingly, for the reasons set forth above, I must respectfully dissent.
Holmes, J., concurs in the foregoing dissenting opinion.
*111APPENDIX
[[Image here]]

 R.C. 2953.02 reads in part:
“A * * The supreme court in criminal cases shall not be required to determine as to the weight of the evidence, except as provided in section 2929.05 of the Revised Code.”
See, also, 27 Ohio Jurisprudence 3d (1981) 868-869, Criminal Law, Section 1536, and the cases cited therein.
In addition, as recently as March 19, 1986 in State v. Jackson (1986), 22 Ohio St. 3d 281, 285, in a per curiam opinion, the majority found that “[t]he weight to be given evidence and the credibility of the witnesses are primarily decisions for the jury” and cited for this proposition, with approval, State v. DeHass (1967), 10 Ohio St. 2d 230 [39 O.O.2d 366]. It appears to be fair to ask what motivates this sudden change.


 In support of his claim of ineffective assistance of counsel, appellant relies upon the following factually dissimilar cases cited in the majority opinion: King v. Strickland (C.A. 11, 1983), 714 F. 2d 1481; United States v. Cronic (1984), 466 U.S. 648; and Pickens v. Lockhart (C.A. 8, 1983), 714 F. 2d 1455.
The King court, citing Stanley v. Zant (C.A. 11, 1983), 697 F. 2d 955, 963, noted that the Supreme Court has never held counsel ineffective in a capital case solely because of failure to present mitigating evidence. The King court ruled that the defendant was denied ineffective assistance of counsel when counsel failed to present available mitigation evidence in combination with a closing argument which ‘‘stressed the horror of the crime and counsel’s status as an appointed representative.” The court ruled that the latter error, in effect, separated counsel from his client and conveyed to the jury that counsel had reluctantly represented a client who had committed a reprehensible crime.
In Cronic, supra, the Supreme Court, in remanding the case to the court of appeals, found that where the surrounding circumstances do not demonstrate that counsel fails to function in any meaningful sense as an adversary, the defendant could not sustain a Sixth Amendment claim of ineffective assistance of counsel without pointing out specific errors by his counsel. In the case before us, in denying defense counsel’s request to withdraw from this case, the trial judge stated:
*103“The defendant is represented by Fred Middleton, whose work is well known to the Court and a former Assistant County Prosecutor and a thorough seasoned trial lawyer, and Mr. Farris Williams, whose work is not known to the Court until recently, but who was chosen to replace Mr. DeFranco at the direct request of the defendant * * *.
“At that point the defendant informed the Court that he had confidence in Mr. Williams and his ability and trustworthiness and on the basis of that, the Court did appoint him and his appearances in the court the last few weeks have tended to bear that out. He has appeared prepared, knowledgeable, articulate, and obviously with the best interests of his client in mind at all times. ” (Emphasis added.)
The Cronic court also noted that every refusal to postpone a criminal trial will not give rise to an assumption that counsel’s assistance was ineffective.
In Pickens, supra, at 1467, the court of appeals specifically found that there were no facts in the record which indicated that defense counsel made a tactical decision not to present a case in mitigation but rather it appeared “much more likely that he abdicated all responsibility for defending his client in the sentencing phase.”
In the case before this court, as noted by the majority, defense counsel stated:
“I would request that maybe I can have ten minutes or so with the defendant to explain to him what our position is and what we anticipate happening with the mitigation hearing and we would like for him to consider what action we would like for him to take. ” (Emphasis added.)
The majority interprets these remarks to mean that defense counsel was unprepared to present a case in mitigation, and could only have become prepared by conducting investigations at this point in the trial. It is just as likely that in light of the information gathered via the pretrial motions, the psychiatric evaluation, as well as the longstanding relationship existing between one of the attorneys and the appellant, that counsel and client had established a position in the eventuality of a guilty verdict, and that all that was needed was “ten minutes” to review that position. Additionally, it seems unlikely that counsel, who showed no reluctance to file numerous motions, and to request several continuances, would be unprepared at this point. If counsel thought they needed more time to collect information or for preparation, it seems highly unlikely, given counsel’s aggressive advocacy style throughout the trial, that they would not at least have requested more time than they did.


 In Strickland v. Washington (1984), 466 U.S. 668, the court held that:
“* * * In any case presenting an ineffectiveness claim, the performance inquiry must be whether counsel’s assistance was reasonable considering all the circumstances. * * * [Id. at 688.]
“* * * The defendant [in addition] must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.” (Id. at 694.)


 A copy of appellant’s letter is attached to this opinion as an Appendix. See infra at 111.